UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        CR 18-681 (WFK)

JEAN BOUSTANI et al,

                     Defendants.

---------------------------X

                                NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Trial Attorney David M. Fuhr from this point

forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Trial Attorney David M. Fuhr
               Fraud Section
               Criminal Division, U.S. Department of Justice
               1400 New York Ave, NW
               Washington, D.C. 20005
               Tel: (202) 616-3504
               Fax: (202) 616-3511
               Email: david.fuhr@usdoj.gov
               In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Trial Attorney David M. Fuhr at the email address set

forth above.


Dated: Washington, D.C.
       January 21, 2019
                                                 Respectfully submitted,

                                                 ROBERT A. ZINK
                                                 Acting Chief, Fraud Section
                                                 Criminal Division
                                                 U.S. Department of Justice

                                         By:     /s/ David M. Fuhr
                                                 David M. Fuhr
                                                 Trial Attorney

cc:    Clerk of the Court (WFK)
